UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6494



CHARLES K B TYSON,

                                              Plaintiff - Appellant,

          versus


JON E. OZMINT, Director,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (6:06-cv-00385)


Submitted:   September 14, 2007       Decided:   September 21, 2007


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles K B Tyson, Appellant Pro Se. Ruskin C. Foster, Charles
Jonathan Bridgmon, MCCUTCHEN, BLANTON, JOHNSON & BARNETTE, LLP,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles     Tyson   appeals    the   district   court’s   order

modifying the recommendation of the magistrate judge and dismissing

Tyson’s 42 U.S.C. § 1983 (2000) complaint without prejudice for

failure to exhaust administrative remedies.*       We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Tyson v. Ozmint, No. 6:06-cv-

00385 (D.S.C. Mar. 1, 2007).      We deny as moot Tyson’s motions to

consolidate and to stay the case.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




     *
      To the extent Tyson seeks to appeal the district court’s
separate order accepting the recommendation of the magistrate judge
and denying his motion for a preliminary injunction or temporary
restraining order, we note that Tyson’s notice of appeal was not
timely filed and he failed to timely obtain a reopening of the
appeal period. See Browder v. Dir., Dep’t of Corr., 434 U.S. 257,
264 (1978); Fed. R. App. P. 4(a)(1)(A), (a)(6). We therefore lack
jurisdiction to review that order.

                                 - 2 -